Chief Justice Dunn
delivered the following opinion of the court ¡
In this case the petitioner, James G. King, filed his petition for the partition of certain real estate situate in the county of Rock, in the District Court of Rock county, at October term of said court, A. D. 1841. At said term commissioners were appointed to make partition of the land described in said petition. At the April term of said court, 1842, the said commissioners made their report to the said court, in which they gave the same quartet section of land to two persons entire, and not by moiety, and one quarter section to the petitioner which was not described in his petition. The District Court rendered judgment, that partition he made of the premises according to said report.
It is unnecessary to perplex this question with reasons, as it is obvious that the report was defective and erroneous, and consequently the judgment of the court thereon; which must have arisen from the usual hurry of business at the close of a protracted term of court, when the same strict and minute examination of lengthy reports is not made, as when there is more time and less press of business.
The judgment of the District Court is therefore reversed, and the case remanded to the said District Court for such further proceedings therein as may be legal and proper.
Whiton, for King.